Citation Nr: 1129940	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-22 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include PTSD.  




REPRESENTATION

Appellant represented by:	Heather Van Hoose, Attorney



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The veteran served on active duty from December 1950 to April 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO that declined to reopen the claim of service connection for PTSD.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of service connection for an innocently acquired psychiatric disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A July 2004 Board decision denied the appeal of the Veteran's claim of service connection for PTSD; the Veteran did not file a timely appeal from that decision

2.  The evidence added to the record since the July 2004 decision is found to relate to a previously unestablished fact that tends to support the claim and gives rise to a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to claim to reopen, the Board notes that the Court has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA on this matter is not required at this time.


Legal Criteria and Analysis

The applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in- service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010).  With respect to the third element, if the evidence shows that the veteran engaged in combat and he is claiming a combat related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.

In this matter, a July 2004 decision of the Board denied the appeal of the claim of service connection for a PTSD.  Moreover, a timely appeal was not initiated within a year of the Veteran being notified.  38 U.S.C.A. § 7104 (West 2002).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board notes that the Veteran has attempted to obtain service connection for a variously diagnosed psychiatric disorder since October 1960 and that his claims have been denied each time.

The most recent was the July 2004 decision of the Board.  This represents the last final decision on any basis as to the issue of service connection for an innocently acquired psychiatric disorder.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board denied service connection for PTSD on the basis that there was no credible evidence of a stressor related to the diagnosis of PTSD.

The evidence considered at that time consisted of the Veteran's service treatment and personnel records, VA examination reports, various statements from the Veteran, a hearing testimony, and VA treatment records. 

The service personnel records showed that the Veteran served in Korea and that his military jobs included those of cannoneer and cook.

The service treatment records do not reflect any psychiatric complaints, findings, or diagnosis.  

The VA examination reports in March 1981 and December 1995 contained diagnoses of generalized anxiety disorder and PTSD, respectively.

The VA treatment records from 1982 to 2003 did not show complaints, findings, or treatment of a psychiatric disorder prior to 1996.

An October 1960 claim, his 1996 hearing testimony, and other statements of record that were provided by the Veteran documented his claimed in-service stressor.  

In particular, the Veteran reported an incident in Korea when he accidently shot and killed another American soldier while on guard duty.  Differing accounts indicated this event occurred in the summer of 1951 or August 1952.  He reported that there was no formal inquiry and that he was transferred approximately 3 weeks after the event.  

The evidence received in connection with the Veteran's petition to reopen consists of the VA treatment records dating from 2003 to 2009, various other stressor statements, and information about a serviceman who was reported to have died in Korea in November 1951.

The Veteran's stressor statements are essentially the same except he provided the name of the serviceman reported killed by him.  With this information, he submitted the results of an internet search that shows R. B died in Korea in November 1951 due to hostile wounds.

The VA treatment records reflected a diagnosis of PTSD "from Korea" and included an October 2005 record when he reported having an additional in-service stressor.  The Veteran reported at that time serving on a police detail and seeing a soldier who was shot in the face and choking on his own blood.

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for reopening previously denied claims of service connection.

For the purposes of reopening the claim, the evidence of a diagnosis that may linked to the Veteran's service and specific information concerning a previously indentified stressor as well as added statement about an additional stressor are presumed to be credible for the purpose of reopening the claim.  

This evidence clearly is new in that it is not cumulative in nature or repetitive of the information considered in the earlier decision.  Moreover, it is material and addresses an unestablished fact necessary to substantiate the claim.  

Namely, that the Veteran is found to have a diagnosis of PTSD related to his service in Korea and to have presented more information about an in-service stressor, as well as statements about a new stressful event in service that must be considered in the context of the entire evidentiary record.  

When this evidence is viewed in conjunction with the earlier evidence associated with the claims file, it raises a reasonable possibility of substantiating the claim.

Accordingly, on this record, new and material evidence has been presented to reopen the claim of service connection for an innocently acquired psychiatric disorder to include PTSD.


ORDER

As new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder to include PTSD, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

Given the new stressor information regarding an incident involving a soldier who was shot in the face, the RO should obtain more detailed information in order to obtain credible supporting evidence. 

The Board also notes that effective on July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

This final rule applies to a claim of service connection for PTSD that is received by VA on or after July 12, 2010; or was received by VA before July 12, 2010 but has not been decided by the RO as of that date; or is appealed to the Board on or after July 12, 2010; or was appealed to the Board before July 12, 2010, but has not been decided by the Board as of that date; or is pending before VA on or after July 12, 2010, because the Court of Appeals for Veterans Claims (Court) vacated a Board decision on the application and remanded it for readjudication.  See 75 Fed. Reg. 39843 (July 13, 2010).

The revised 38 C.F.R. § 3.304(f)(3) provides:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

Since the Veteran reported that he accidently shot a soldier and that at the time he feared the individual was Korean, the RO should consider whether the revised criteria are applicable.

The Veteran also reported that he was treated for 6 months after the incident, but there are no records of treatment in the claims file.  Therefore, the RO should make an inquiry at Fort Bragg to ascertain whether there are any records of treatment in their possession.

Finally, the Veteran should also be afforded a VA examination to determine the nature and likely etiology of the claimed innocently acquired psychiatric disorder.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran in order to obtain detailed information regarding the incident involving a person who was shot in the face in Korea.  His response to the extent possible should include details about the location/ place of where the incident occurred, the approximate date (month and year) within two months, the unit of the assignment (battalion or company level), and the full names of the individuals involved in the event.  

2.  The RO should thereafter prepare a summary of the Veteran's alleged stressors, including the incident involving his shooting another individual while serving in Korea, whether or not he provides an additional statement, as requested.  The summary and a copy of the Veteran's DD Form 214 and other service personnel records should be forwarded to the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly United States Armed Services Center for Research of Unit Records (USASCRUR)).

The RO should provide copies of any information obtained from the Veteran, as well as any other relevant evidence in the record.  The JSRRC should be requested to provide any information that might corroborate the Veteran's claimed in-service stressors.

3.  Then, the Veteran should be afforded a VA psychiatric examination to determine the nature and likely etiology of the claimed innocently acquired psychiatric disorder, to include PTSD. The examiner must review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

Based on his/her review of the case, the examiner should opine as to whether the Veteran currently suffers from an innocently acquired psychiatric disability that at least as likely as not is due to any event or incident of his period of active service.  If a diagnosis of PTSD is rendered, the examiner should fully address the stressor requirements as provided in the recent revision of the controlling regulations.  

A complete rationale should be given for all opinions and conclusions expressed.

4.  After completing all indicated development to the extent possible, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his attorney with a fully responsive Supplemental Statement of the Case and afford them reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


